


110 HRES 97 IH: Providing for Operation Iraqi Freedom cost

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself, Ms.
			 Harman, Mr. Tanner,
			 Mr. Marshall,
			 Mr. Thompson of California,
			 Mr. Boyd of Florida,
			 Mr. Ross, Ms. Herseth, Mr.
			 Moore of Kansas, Mr.
			 Matheson, Mr. Cardoza,
			 Mr. Chandler,
			 Mr. Arcuri,
			 Mr. McIntyre,
			 Mr. Boswell,
			 Mr. Salazar,
			 Mr. Scott of Georgia,
			 Mr. Costa,
			 Mr. Shuler,
			 Mr. Hill, Mr. Mahoney of Florida,
			 Mr. Ellsworth,
			 Mr. Holden,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Baca, Mrs. Gillibrand, Ms.
			 Bean, Mr. Israel,
			 Mr. Donnelly,
			 Mr. Melancon,
			 Mr. Berry,
			 Mr. Pomeroy,
			 Mr. Barrow,
			 Mr. Bishop of Georgia,
			 Mr. Peterson of Minnesota, and
			 Mr. Michaud) submitted the following
			 resolution; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Providing for Operation Iraqi Freedom cost
		  accountability.
	
	
		Whereas it has been nearly four years since Operation
			 Iraqi Freedom (OIF) began;
		Whereas our military personnel have performed with honor
			 and bravery, and deserve the support of all Americans;
		Whereas more than 3,000 American military personnel have
			 been killed in OIF and more than 20,000 have been injured;
		Whereas the United States has spent nearly
			 $400,000,000,000 in support of OIF;
		Whereas the United States has spent tens of billions of
			 dollars paying private contractors for services performed in OIF;
		Whereas government investigations and media reports have
			 detailed waste, fraud, and possible war profiteering by some of these
			 contractors;
		Whereas American taxpayers deserve a detailed cost
			 accounting for funds spent in OIF;
		Whereas instead of the normal budgetary process, the
			 Administration has used emergency supplemental appropriations bills to fund
			 OIF;
		Whereas the normal appropriations process gives Congress
			 greater oversight concerning both the need for and use of budgeted
			 funds;
		Whereas the annual need to budget substantial funding for
			 OIF is not unanticipated within the meaning of Sec. 502 of the
			 fiscal year 2007 budget resolution, and further funding for OIF should be
			 obtained through the normal budgeting process;
		Whereas since coalition forces removed Saddam Hussein from
			 power, success in OIF has depended upon an active and effective partnership
			 between coalition forces and the government and people of Iraq, a partnership
			 that provides indispensable leverage to the coalition’s financial, military,
			 and political investments; and
		Whereas Iraqis must assume principal responsibility for
			 internally policing Iraq, failing which past, present, and future coalition
			 investments will not lead to security in Iraq and Iraq will dissolve in chaos:
			 Now, therefore, be it
		
	
		That—
			(1)(A)Within 30 days after the
			 adoption of this resolution, and every 90 days thereafter, the Department of
			 Defense Inspector General and the Special Inspector General for Iraq
			 Reconstruction shall prepare and transmit to Congress an unclassified report
			 (but with a classified annex if necessary) that would contain—
					(i)a detailed accounting of how
			 military and reconstruction funds in Iraq have been spent thus far;
					(ii)a detailed accounting of the types
			 and terms of contracts awarded on behalf of the United States, including the
			 methods by which such contracts were awarded and contractors selected;
					(iii)a description of efforts to
			 obtain support and assistance from other countries toward the rehabilitation of
			 Iraq; and
					(iv)an assessment of what additional
			 funding is needed to complete military operations and reconstruction efforts in
			 Iraq, including a plan for security of Iraq, a detailed plan for how any future
			 funds will be spent, and a statement of how those funds will advance the
			 interests of the United States in Iraq.
					(B)If either Inspector General fails to
			 submit a quarterly report, the Government Accountability Office shall conduct
			 an audit and report to Congress.
				(C)Sanctions shall be imposed against
			 contractors who have engaged in fraud or abuse or war profiteering.
				(2)Congress should
			 create a Truman Committee to conduct an ongoing study and investigation of the
			 awarding and carrying out of contracts by the United States to conduct
			 activities with regard to Operation Iraqi Freedom, and make such
			 recommendations to the House as the select Committee deems appropriate.
			(3)Funding requests
			 for Operation Iraqi Freedom in fiscal year 2008 and beyond must come through
			 the regular appropriations process, and not through emergency
			 supplementals.
			(4)In furtherance of
			 the partnership that is critical to success in Operation Iraqi Freedom, the
			 Administration should firmly condition further American financial, military,
			 and political resources upon steady improvement in Iraqi assumption of
			 principal responsibility for internally policing Iraq.
			
